Citation Nr: 1218893	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO. 08-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating greater than 0 percent for gynecomastia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from September 1968 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Veteran subsequently relocated and jurisdiction of his claim was transferred to the RO in Phoenix, Arizona. That office forwarded his appeal to the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In June 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

This case was previously before the Board in August 2010. At that time, the Board remanded this case for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. In the same August 2010 decision, the Board denied the Veteran's claim for service connection for a left foot peroneal nerve disorder. This issue is no longer before the Board. 

The Veteran also perfected an appeal of the RO's April 2006 denial of service connection for hypogonadism. However, he withdrew that appeal in writing in May 2012. See 38 C.F.R. § 20.204 (2011). Therefore, the claim is not currently before the Board.

The issue of service connection for an acquired psychiatric disorder as secondary to service-connected gynecomastia has been raised by the record, but has not been adjudicated by the RO. See September 2010 and March 2012 Veteran's statements. The Board does not have jurisdiction over this issue, and it is REFERRED to the RO for appropriate action and development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's gynecomastia disability is manifested by enlarged breast tissue of 2-4 cm. bilaterally, with no urinary or gynecological impairment, no skin or scar impairment, and no limitation of function.


CONCLUSION OF LAW

The criteria are not met for an increased disability rating greater than 0 percent for a gynecomastia disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.116, Diagnostic Code 7628 (2011); 4.118, Diagnostic Codes 7801-7806, 7819 (in effect prior to October 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2005, March 2006, September 2008, and August 2010. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The March 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). The September 2008 VCAA letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. In this regard, the September 2008 VCAA letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his gynecomastia disability. 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

After providing additional VCAA notice, the RO readjudicated the increased rating claim in latter SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, private medical evidence, as well as provided him with several VA medical examinations to rate the current severity of his gynecomastia disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. The most recent examinations were provided in September 2010 and January 2012. These examinations are adequate, and a new VA examination to rate the severity of his gynecomastia disability is not warranted. The Veteran has submitted personal statements, hearing testimony, private medical evidence, medical treatise evidence from the internet, and representative argument. 

With regard to the June 2010 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the June 2010 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy with the Veteran as to substantiation of the increased rating claim. 

The RO/AMC substantially complied with the Board's August 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC secured additional VA treatment records, and afforded the Veteran several VA examinations to rate the current severity of his gynecomastia disability. The RO/AMC has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The Merits of the Increased Rating Claim

The Veteran contends that his gynecomastia disability disorder is more severe than is contemplated by the currently-assigned 0 percent rating. The Veteran maintains that his gynecomastia disability causes disfigurement, testicular atrophy, low testosterone, prostate problems, an increased risk of breast cancer, social embarrassment in a setting such as a public pool, and impairment with daily activities such as exercise. See January 2005 claim; August 2005, June 2010, September 2010, February 2012, and March 2012 Veteran's statements; and June 2010 hearing testimony at pages 6-8. 

The Board presently denies the appeal. An increased rating greater than 0 percent for gynecomastia is not warranted. There is no impairment in function of the urinary or gynecological systems or the skin due to his gynecomastia disability. There is no evidence of impairment of earning capacity due to his gynecomastia disability. Since VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim will be denied. Massey v. Brown, 7 Vet. App. 204, (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).      

The Veteran's gynecomastia disability is rated as 0 percent disabling under Diagnostic Code 7628, benign neoplasms of the gynecological system or breast. See 38 C.F.R. § 4.116 (2011). Where the Rating Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31. Historically, the Veteran's 
gynecomastia disability was service-connected as secondary to prescription medication taken for his service-connected hypertension. See January 2003 rating decision. 

The Veteran filed an increased rating claim in January 2005. The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his gynecomastia disability has been more severe than at others, and rate it accordingly. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Under Diagnostic Code 7628, benign neoplasms of the gynecological system or breast should be evaluated based upon the impairment in the function of the urinary or gynecological systems, or the skin. See 38 C.F.R. § 4.116. 

As to the skin, under Diagnostic Code 7819, benign neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801-7804); or impairment of function (7805). See 38 C.F.R. § 4.118 (2011). 

As to the skin, for dermatitis or eczema  under Diagnostic Code 7806, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a 0 percent rating is assigned. A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

As to the skin, the criteria for rating scars were revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4). However, the amendments only apply to claims filed on or after October 23, 2008. A claimant may also specifically request consideration under the amended criteria, irrespective of whether the disability has worsened since the last review. See id. 

The Veteran's increased rating claim was pending in January 2005, prior to the October 2008 effective date, and VA has not received a request from the Veteran for consideration under the amended criteria. Therefore, the 2008 amended criteria for scars will not be addressed in this decision. 

As to the skin, for the pre-October 2008 criteria, under Diagnostic Code 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck when the skin disability has one characteristic of disfigurement. Under Diagnostic Code 7801, a 10 percent rating is warranted for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.). Under Diagnostic Code 7802, a 10 percent rating is warranted if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater. Under Diagnostic Code 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating. Under Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating. Finally, under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part. See 38 C.F.R. § 4.118 (2011).     

The evidence of record does not warrant a disability rating beyond 0 percent for the gynecomastia disability. 38 C.F.R. § 4.7. The Veteran's gynecomastia disability is not characterized by any impairment of the urinary system or gynecological system. Earlier in the appeal, the Veteran indicated that his gynecomastia disability caused prostate problems, testicular atrophy and shrinkage, and possibly low testosterone. See e.g., August 2005 Veteran's statement. Private and VA medical evidence in the claims folder does reveal treatment for erectile dysfunction, low testosterone (at times), hypogonadism, possible testicular atrophy and shrinkage, and a history of prostate issues. However, at other times, the Veteran's genitourinary system was assessed as normal and his testosterone levels were also normal. See VA history and physical examination dated in January 2004; VA treatment notes dated in April 2003, May 2003, and June 2003; VA examinations dated in October 2002, August 2005, and March 2006; and private treatment note dated in June 2003. 

Regardless, no VA or private medical professional has assessed that the Veteran's service-connected gynecomastia disability causes impairment in urinary or gynecological functioning. In fact, several of these conditions have been associated with the Veteran's hypertension disorder and medication taken for that disorder. There is no probative, clinical evidence that any urinary or gynecological disorder or impairment in function was caused by the Veteran's gynecomastia disability. Neither the Veteran nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of a urinary or gynecological disorder, which requires medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau  v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the rating criteria for urinary and gynecological disorders will not be considered in the present case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In addition, the evidence of record does not warrant a disability rating beyond 0 percent for the gynecomastia disability under any scar or skin rating criteria. 38 C.F.R. § 4.7. VA examinations dated in October 2002, August 2005, March 2006, September 2010, and January 2012 and VA treatment records dated from 2000 to 2012 do not reveal any tenderness or pain in the breasts due to the gynecomastia disability. Nor is there any lay allegation from the Veteran of tenderness or pain in the breasts. VA medical personnel observed some disfigurement - the Veteran exhibited enlarged breast tissue of 2-4 cm. bilaterally. The Veteran has never been diagnosed with any breast malignancy or cancer, although VA examiners noted an increased risk. A September 2000 private mammogram was normal, but the risk was not deemed sufficient to warrant routine mammograms. He has never undergone surgery to correct his gynecomastia. Medical treatise evidence from the internet dated in June 2010 relates that gynecomastia can cause scarring of the breasts, but no scarring is shown in the present case. 

As to the skin, the Board has considered Diagnostic Codes 7800-7803. Although the Veteran's breast enlargement is disfiguring, there is no evidence or contention by the Veteran of a scar disfiguring the head, face, or neck areas (Diagnostic Code 7800). His breast enlargement is not located on the head, face, or neck. There is also no evidence or contention of a deep scar or one that causes limited motion that exceeds 39 square cm. (Diagnostic Code 7801) or a superficial scar that exceeds 929 square cm. (Diagnostic Code 7802). In addition, there is no evidence or contention of a superficial scar that is unstable with frequent loss of skin covering (Diagnostic Code 7803). There is no evidence or assertion by the Veteran that his gynecomastia disability is painful or tender (Diagnostic Code 7804). There is no probative evidence that his disorder causes limitation of function of the breasts (Diagnostic Code 7805). There is no indication of impairment of motion. Thus, these diagnostic codes will not be applied. See again Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if supported by explanation and evidence).

Finally, as to the skin, the Board has considered Diagnostic Code 7806 for dermatitis or eczema. However, the Board finds that this code is not appropriate to rate the Veteran's gynecomastia. There is no indication that the Veteran has been diagnosed with dermatitis or eczema of the breast area, or that such described irritations affect more than five percent of the affected area or body, or requires any sort of medication for control. Thus, relief is not warranted under that diagnostic code. 

With regard to lay evidence, as noted above, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of certain signs and symptoms of his service-connected gynecomastia disability. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). 

Certain lay statements provided by the Veteran report social embarrassment in a setting such as a public pool, and impairment with daily activities such as exercise due to this embarrassment. See September 2010, February 2012, and March 2012 Veteran's statements; June 2010 hearing testimony at pages 6-8. Since these particular lay assertions of record from the Veteran are both competent and credible in terms of reporting his embarrassment, the Board is referring the issue of service connection for an acquired psychiatric disorder as secondary to service-connected gynecomastia for appropriate action and development. However, these lay statements do not provide a basis for a disability rating greater than 0 percent under the applicable rating criteria discussed in the present case. 

Accordingly, the preponderance of the evidence is against a disability rating greater than 0 percent for the Veteran's gynecomastia disability. 38 C.F.R. § 4.3.  The claim is denied. 

Francisco Consideration

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. Since, however, the Veteran's symptoms have remained constant at a 0 percent level for his gynecomastia disability, a staged rating is unjustifiable. 

Extra-Schedular Consideration

As discussed above, the Veteran describes that his gynecomastia disability causes social embarrassment in a setting such as a public pool and impairment with daily activities such as exercise due to this embarrassment. See September 2010, February 2012, and March 2012 Veteran's statements; June 2010 hearing testimony at pages 6-8. Therefore, initially, the Board acknowledges it is arguable that some of the manifestations of his gynecomastia disability may not be listed in the rating criteria considered. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). 

However, the Veteran's gynecomastia disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by schedular rating. Some interference with employment is already contemplated by the disability rating that is assigned. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). A November 2009 VA diabetes examiner noted that the Veteran retired in 2001 after working for many years as an environmental specialist due to his age, his eligibility, and duration of work. The January 2012 VA examiner assessed that the Veteran's gynecomastia disability does not impact his ability to work. This evidence does not amount to "marked interference with employment" due to his gynecomastia disability to render impractical the application of the regular rating standards. See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected gynecomastia disability, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule. See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96. There is no assertion or evidence of any inpatient treatment or surgery for his gynecomastia disability. His treatment appears to be solely on an outpatient basis.


ORDER

An increased disability rating greater than 0 percent for gynecomastia is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


